Exhibit 10.2
Form of Restricted Stock Agreement (2010 Time-based)
OM GROUP, INC.
2007 INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK AGREEMENT
          THIS RESTRICTED STOCK AGREEMENT (“Agreement”) is dated as of the
___day of                      (being the grant date of this restricted stock
award), between OM Group, Inc., a Delaware corporation (“Company”), and
                     (“Participant”).
          WHEREAS, the Company maintains the 2007 Incentive Compensation Plan
(the “Plan”) for the purpose of (i) motivating key personnel by means of
incentive compensation, (ii) furthering the identity of interests of
participants with those of the stockholders of the Company through ownership and
performance of the common stock of the Company, and (iii) permitting the Company
to attract and retain key personnel and directors whose judgment is important to
the successful conduct of the business of the Company; and
          WHEREAS, pursuant to the terms of the Plan, the Compensation Committee
may grant restricted stock awards to key personnel of the Company and its
subsidiaries and non-employee directors of the Company; and
          WHEREAS, pursuant to the terms of the Plan, the terms, conditions and
restrictions of each restricted stock award are to be set forth in an award
agreement; and
          WHEREAS, the Compensation Committee has determined that it is
appropriate to grant Participant an award under the Plan on the terms,
conditions and restrictions provided in this Agreement.
          NOW, THEREFORE, the Company and the Participant agree as follows:
          1. Award of Restricted Stock.
          Subject to the terms, conditions and restrictions set forth in this
Agreement, the Company hereby grants to the Participant an award of
                     shares of common stock of the Company (the “Restricted
Stock”) under the Plan.
          2. Restrictions on Transfer of Restricted Stock.
          The Participant shall not be entitled to sell, exchange, transfer,
pledge, hypothecate, assign or otherwise dispose of the Restricted Stock until
such time that such Restricted Stock has vested in accordance with this
Agreement. Any attempted sale, exchange, transfer, pledge, hypothecation,
assignment or other disposition of such Restricted Stock in violation of this
Agreement shall be void and of no effect and the Company shall have the right to
disregard the same on its books and records.

 



--------------------------------------------------------------------------------



 



          3. Issuance of Stock Certificate.
     The Company shall cause a certificate evidencing the Restricted Stock to be
issued in the name of the Participant following execution of this Agreement.
Such certificate shall bear the following legend, together with any other legend
deemed necessary or desirable by the Company in order to comply with applicable
laws or to ensure the enforceability of the provisions of the Plan or this
Agreement:

      The sale or other transfer of the shares represented by this certificate
is subject to certain restrictions set forth in the Restricted Stock Agreement
between                      (the registered owner) and OM Group, Inc., dated as
of                     . A copy of such restrictions may be obtained from the
Secretary of OM Group, Inc.

Such stock certificate shall be held by the Company (or its designated agent) on
behalf of the Participant until such time as the Restricted Stock has vested or
is forfeited in accordance with this Agreement.
          4. Rights Relating to Restricted Stock.
          The Restricted Stock shall constitute issued and outstanding shares of
common stock of the Company, and the Participant shall be entitled to exercise
voting rights pertaining to the Restricted Stock. In the event dividends are
paid by the Company with respect to its common stock prior to such time as the
Restricted Stock has vested in accordance with this Agreement, such dividends
shall be distributed to and held by the Company (or its designated agent) in the
same manner as the Restricted Stock and be distributed to the Participant upon
vesting of the Restricted Stock or forfeited in accordance with this Agreement.
In the event that shares of common stock of the Company or other securities are
distributed to owners of outstanding common stock by reason of a stock dividend,
stock split, recapitalization or otherwise, such shares or securities received
by the Participant shall be encompassed within the term “Restricted Stock” for
purposes of this Agreement and the Participant shall deliver to the Company all
such shares or securities received, to be held by the Company on behalf of the
Participant subject to the same restrictions as the Restricted Stock.
          5. Vesting.
          5.1 Vesting Date; New Certificates.
               (a) The Restricted Stock granted to the Participant pursuant to
this Agreement shall vest, such that the restrictions set forth in this
Agreement shall no longer be applicable and the Restricted Stock shall no longer
be subject to forfeiture as provided in this Agreement, on                     
(the “Vesting Date”).
               (b) In the absence of a prior forfeiture of the Restricted Stock
pursuant to this Agreement, as promptly as practicable after the Vesting Date
and compliance with Section 6 of

- 2 -



--------------------------------------------------------------------------------



 



this Agreement, the Company shall cause a new certificate or certificates to be
issued in the name of the Participant, or the Participant’s designee, in
exchange for the certificate for the Restricted Stock that is described in
Section 3 of this Agreement. Such new certificate shall not contain the legend
set forth in Section 3 of this Agreement but may contain any other legend the
Company believes is appropriate in order to comply with applicable securities
law requirements.
          5.2 Accelerated Vesting upon Change in Control. Upon a Change in
Control (as defined in the Plan) of the Company prior to the Vesting Date,
vesting of the Restricted Stock subject to this Agreement shall be accelerated
in accordance with the provisions of Section 25.3 of the Plan, assuming the
Participant is employed by the Company or any of its subsidiaries or is a
non-employee director of the Company at the time of such Change in Control.
          5.3 Pro Rata Vesting Due to Death or Disability. In the event the
Participant ceases to be employed by the Company or any of its subsidiaries or
ceases to be a non-employee director of the Company, in either case due to death
or disability prior to the Vesting Date, a pro rata number of shares of the
Restricted Stock shall vest, as measured by the number of days in the period
commencing with the date of this grant and ending on the date of death or
disability as compared to the number of days in the period commencing with the
date of this grant and ending on the Vesting Date, with any fractional share
rounded down to the nearest whole number. New certificate(s) representing such
pro rata number of vested shares shall be issued in accordance with Section
5.1(b) of this Agreement, except that such issuance shall occur reasonably
promptly after any such cessation of employment or non-employee directorship, as
the case may be, and the provisions of this Agreement shall otherwise apply to
such vested shares. The balance of Restricted Stock granted pursuant to this
Agreement and not vested pursuant to this Section 5.3 shall be forfeited without
compensation or other consideration.
          5.4 Accelerated Vesting upon Retirement. In the event the Participant
ceases to be employed by the Company or any of its subsidiaries prior to the
Vesting Date by reason of such individual’s retirement in accordance with any
retirement plan or policy of the Company or any of its subsidiaries, all
Restricted Stock granted pursuant to this Agreement shall vest upon such
retirement. New certificate(s) representing the vested shares shall be issued in
accordance with Section 5.1(b) of this Agreement, except that such issuance
shall occur reasonably promptly after any such retirement.
          5.5 Forfeiture upon Other Cessation of Employment or Non-employee
Directorship. In the event the Participant ceases to be employed by the Company
or any of its subsidiaries or ceases to be a non-employee director of the
Company prior to the Vesting Date, in either case for any reason other than
death, disability or retirement, the Participant shall forfeit to the Company,
without compensation or any other consideration, all Restricted Stock that is
granted pursuant to this Agreement. For purposes of this Agreement, the
Participant shall have ceased to be employed by the Company or any of its
subsidiaries or ceased to be a non-employee director of the Company when the
Participant no longer has the right or obligation to perform services in such
capacity, notwithstanding the continuation of any employment agreement for any
other purpose or the continuation of compensation or benefits under any such
employment agreement or otherwise.

- 3 -



--------------------------------------------------------------------------------



 



          6. Tax Provision. Participant agrees that, no later than the date upon
which the Restricted Stock becomes vested in accordance with this Agreement (or
reasonably promptly after vesting, in the event of death), the Participant (or
the Participant’s representative) will pay to the Company, or make arrangements
satisfactory to the Company regarding payment of, any federal, state or local
taxes of any kind required by law to be paid and/or withheld with respect to
such Restricted Stock.
          7. Special Incentive Compensation.
          The Participant agrees that the award of the Restricted Stock under
the Agreement is special incentive compensation and that it, any dividends paid
thereon (even if treated as compensation for tax purposes) and any other
property received on account of such Restricted Stock will not be taken into
account as “salary” or “compensation” or “bonus” in determining the amount of
any payment under any pension, retirement or profit-sharing plan of the Company
or any life insurance, disability or other benefit plan of the Company.
          8. Relationship to the Plan.
          This Agreement is subject to the terms of the Plan and any related
administrative policies or procedures adopted by the Company. If there is any
inconsistency between this Agreement and the Plan or any such administrative
policies or procedures, the Plan and the policies or procedures, in that order,
shall govern.
          9. No Effect on Employment or Non-employee Director Relationship.
          This Agreement is not intended to have any effect upon Participant’s
employment or non-employee director relationship with the Company. Nothing in
this Agreement shall interfere with or affect the rights of the Company or the
Participant under any employment agreement or confer upon the Participant any
right to continued employment or directorship with the Company.
          10. Transferability; Binding Effect.
          The rights of the Participant under this Agreement shall not be
transferable except, in the event of death, by will or by the laws of descent
and distribution, provided that a transfer, assignment or division of the
Participant’s rights and interests under this Agreement may be made to a spouse
or former spouse in accordance with a domestic relations order or comparable
order applicable to the Participant, in which event such transferred, assigned
or divided rights and interests shall remain subject to the provisions of this
Agreement. Subject to the provisions of the Plan, this Agreement shall inure to
the benefit of and be binding upon the Participant and the Company and their
respective heirs, legal representatives, successors and assigns.
          11. Amendment.
          No amendment, modification, waiver or release of or under this
Agreement will be effective unless evidenced by an instrument in writing signed
by each of the Company and the Participant.

- 4 -



--------------------------------------------------------------------------------



 



          12. Governing Law.
          This Agreement shall be governed by and construed in accordance with
the laws of the State of Ohio, without regard to principles of conflict of laws.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

             
 
                OM GROUP, INC.    
 
           
 
  By        
 
           
 
                PARTICIPANT    
 
           
 
           
 
  [Name]        

- 5 -